In an action to recover for moneys had and received for plaintiff’s use and to recover damages for conversion, plaintiff appeals from an order of the Supreme Court, Nassau County, dated and entered May 17, 1962, which denied his motion, made pursuant to rule 301 of the Rules of Civil Practice, for leave to discontinue the action. On a prior appeal, an order (and the judgment thereon), granting the motion of defendants Robert Kaleko and Jerome Kaleko for summary judgment was reversed iand the judgment vacated (15 A D 2d 677). Order of May 17, 1962 affirmed, with $10 costs and disbursements. (See Kerner v. Kaleko, 18 A D 2d 810.) No opinion. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.